Citation Nr: 0619027	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  01-07 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
hypertension during the period prior to March 1, 2005, and a 
rating in excess of 20 percent for hypertension during the 
period beginning March 1, 2005, to include restoration of a 
40 percent rating.

2.  Entitlement to an increased rating for hypertensive heart 
disease with cardiac arrhythmia, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army National Guard 
from July 1977 to October 1977 and from May 1983 to September 
1983.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in June 
2005, at which time the Board remanded the case for further 
development by the originating agency.  The requested 
development has been completed to the extent possible, and 
the case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  For the period prior to January 21, 2004, the veteran's 
diastolic blood pressure readings were all below 130.

2.  For the period beginning January 21, 2004, the veteran's 
diastolic blood pressure readings were predominantly 130 or 
more.

3.  The veteran's hypertensive heart disease with cardiac 
arrhythmia has not been manifested by congestive heart 
failure; his MET workload has remained above 5; and he does 
not have left ventricular dysfunction with an ejection 
fraction of 50 percent or less.


CONCLUSIONS OF LAW

1.  For the period prior to January 21, 2004, the criteria 
for a rating in excess of 40 percent for the veteran's 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2005).

2.  For the period from January 21, 2004, the criteria for a 
rating of 60 percent, but not higher, for the veteran's 
hypertension have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2005).

3.  The criteria for a disability rating in excess of 30 
percent for the veteran's hypertensive heart disease with 
cardiac arrhythmia have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7007 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in June 2005, subsequent to its initial adjudication 
of the claims, to include notice that the veteran should 
submit all pertinent evidence in his possession.  

Although the veteran has not been provided specific 
information concerning the criteria governing the assignment 
of effective dates, the evidence and information pertinent to 
the effective date element of an increased rating claim are 
essentially the same as those pertinent to establishing 
entitlement to an increased rating.  Therefore, the Board is 
satisfied that the notice provided to the veteran is also 
sufficient with respect to the effective date element of the 
claims.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim on a de 
novo basis in January 2006.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Factual Background

The veteran was awarded service connection and a 30 percent 
disability rating for hypertensive heart disease with cardiac 
arrhythmia in an August 1995 rating decision.  His current 
claim for an increased rating was received in January 1999.  

VA Medical Center (VAMC) records from February and March 1999 
show that the veteran was treated for dizziness, light-
headedness, and chest pain.  His blood pressure reading in 
February was 178/108.  In March, the veteran underwent an 
exercise treadmill test that measured his level of metabolic 
equivalents (METs) at 10.  His blood pressure measurements 
peaked at 220/115.  The test was stopped due to increasing 
blood pressure and back pain.  The veteran's 
electrocardiogram (EKG) results were interpreted as normal.  

In March 1999 the veteran was afforded a VA examination.  He 
stated that he had no history of myocardial infarction and no 
history of other cardiac problems.  His blood pressure 
reading was 160/100.  EKG and stress tests were normal, and 
the diagnosis was hypertension.

The veteran was afforded a second VA examination to determine 
the degree of severity of his heart disease in June 2002.  
Blood pressure measurements were 180/120 standing, 178/120 
sitting, and 175/115 lying down.  During a stress test, the 
veteran had a workload of 9 METs and his EKG recorded a 
normal sinus rhythm with occasional premature ventricular 
contractions.  

VAMC treatment records dated from January 2000 to May 2005 
note treatment for hypertension and hypertensive heart 
disease.  For the period between January 2000 and May 2003, 
the veteran's blood pressure readings ranged from 142/90 to 
212/116.  A July 2002 exercise stress test recorded a 
workload of 9 METs and a blood pressure reading of 190/100 at 
peak.  Emergency Room (ER) records from September 2003 show 
that the veteran described experiencing episodes of pain in 
his chest and left arm lasting approximately 20 minutes.  
Diastolic blood pressure readings ranged from 71 to 120, 
while systolic blood pressure readings ranged from 156 to 
212.  X-ray examination of the chest was negative.  December 
2003 EKG results were normal, however; the veteran failed to 
appear for an echocardiogram and stress test.  

In a July 2002 rating decision, the originating agency 
separately rated the veteran's hypertension and hypertensive 
heart disease with cardiac arrhythmia.  The hypertension was 
assigned a 40 percent rating, effective from the date of 
receipt of the claim for increase in January 1999.  A 30 
percent rating was continued for hypertensive heart disease 
with cardiac arrhythmia.  

In September 2003 the veteran underwent a VA examination.  
Blood pressure readings were 180/110 upright, 180/110 supine, 
and 190/114 upright.  His heart was noted to have regular 
sounds with no murmurs or gallops.  The examiner concluded 
that the veteran was able to perform his activities of daily 
life without difficulty and recommended he report to the ER 
for evaluation of his elevated blood pressure. While X-rays, 
an EKG, and stress test were ordered, the veteran failed to 
report for them.  In an October 2003 statement, the veteran 
disagreed with his September 2003 blood pressure readings and 
asked to be rescheduled for the laboratory portion of his 
examination.

The veteran appeared for a VA examination on January 21, 
2004, but after recording a blood pressure reading of 
216/132, the scheduled stress test was cancelled and the 
veteran was sent to the ER to control his blood pressure.  

Private treatment records from September 2004 show that the 
veteran's diastolic blood pressure readings ranged from 105 
to 143, while his systolic blood pressure readings ranged 
from 168 to 240.  A private July 2005 electrocardiogram noted 
that an atrial fibrillation had replaced a sinus rhythm.  

By rating decision in December 2004, the originating agency 
reduced the veteran's disability rating for hypertension from 
40 percent to 20 percent, effective March 1, 2005.  

The veteran was afforded a VA examination in September 2005.  
He gave a history of fluxuating blood pressure, on and off 
syncope, and an atrial fibrillation converting into a normal 
sinus rhythm.  Blood pressure readings were 210/130, 210/126, 
and 210/130.  The veteran declined to undergo a stress test, 
stating that every time he did, his blood pressure required a 
follow-up in the ER.  The examiner noted that the veteran 
underwent an echocardiogram in 2004 that showed an ejection 
fraction of about 70 percent.  An EKG showed a regular sinus 
rhythm and X-rays were normal.  Echocardiogram results showed 
an ejection fraction of 55 percent.  


General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Where entitlement to compensation has already been 
established and an increase in the disability is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


Analysis

Hypertension 

Hypertensive vascular disease is assigned a 60 percent rating 
when diastolic pressure is predominantly 130 or more.  A 40 
percent evaluation is warranted when diastolic pressure is 
predominantly 120 or more.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or when 
systolic pressure is predominantly 200 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (2005).

Period prior to January 21, 2004

For the period prior to January 21, 2004, the evidence 
clearly demonstrates that a disability rating above 40 
percent is not warranted.  The veteran was provided several 
VA examinations and was seen at the VAMC multiple times over 
a four year period for treatment of his hypertension.  During 
these examinations and VAMC visits, his diastolic blood 
pressure was never measured at 130 or more.  Therefore, the 
veteran's hypertension for the period prior to January 21, 
2004, did not more nearly approximate the criteria for a 
disability rating of 40 percent.  Accordingly, an increased 
rating for this period is not warranted.  

Period Beginning January 21, 2004 

At the veteran's VA examination on January 21, 2004, his 
diastolic blood pressure reading was 132.  The examination 
was halted and the veteran was referred to the ER for 
treatment of his elevated blood pressure.  Additionally, the 
veteran has submitted private treatment records from 
September 2004 that show diastolic blood pressure readings of 
105, 108, 130, and 143.  At the veteran's September 2005 VA 
examination, his blood pressure was measured at 210/130, 
210/126, and 210/130.  Thus, for the period beginning January 
21, 2004, the evidence demonstrates that the veteran's 
diastolic blood pressure was predominantly 130 or more, as 
required for a 60 percent rating.  

Hypertensive Heart Disease

Pursuant to Diagnostic Code 7007, a 30 percent evaluation is 
assigned for hypertensive heart disease when a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or if there 
is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating requires more than one episode of acute congestive 
heart failure in the past year; workload greater than 3 METs 
but not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent; 
and a 100 percent rating requires chronic congestive heart 
failure; workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7007 (2005).

The medical evidence of record establishes that the veteran's 
hypertensive heart disease with cardiac arrhythmia does not 
warrant a disability rating in excess of 30 percent.  In this 
regard, the Board notes that at the veteran's June 2002 VA 
examination, his MET workload was recorded as 10, while VAMC 
treatment records show METs of 9 in March 1999 and July 2002.  
Moreover, at the veteran's September 2005 VA examination, the 
examiner measured his ejection fraction at 55 percent and 
noted that it was 70 percent in 2004.  Finally, the record 
does not contain any evidence that the veteran has 
experienced congestive heart failure. 

In this case, it is clear the overall functional impairment 
from the veteran's hypertensive heart disease does not more 
nearly approximate the criteria associated with a disability 
rating of 60 percent.  In sum, the Board is of the opinion 
that the preponderance of the evidence is against the 
veteran's claim for an increased disability rating.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for hypertension for the period prior to January 21, 2004, is 
denied.

Entitlement to a disability rating of 60 percent, but not 
higher, for hypertension for the period beginning January 21, 
2004, is granted, subject to the criteria applicable to the 
payment of monetary benefits.  

Entitlement to a disability rating in excess of 30 percent 
for hypertensive heart disease with cardiac arrhythmia is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


